Name: Decision No 1298/2008/EC of the European Parliament and of the Council of 16 December 2008 establishing the Erasmus Mundus 2009-2013 action programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Text with EEA relevance)
 Type: Decision
 Subject Matter: culture and religion;  cooperation policy;  management;  education;  teaching
 Date Published: 2008-12-19

 19.12.2008 EN Official Journal of the European Union L 340/83 DECISION No 1298/2008/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 December 2008 establishing the Erasmus Mundus 2009-2013 action programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 149(4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Decision No 2317/2003/EC of the European Parliament and of the Council (3) established a programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2004-2008). (2) Council Regulation (EC) No 1085/2006 (4) established an Instrument for Pre-Accession Assistance (IPA), Regulation (EC) No 1638/2006 of the European Parliament and of the Council (5) established a European Neighbourhood and Partnership Instrument, Regulation (EC) No 1905/2006 of the European Parliament and of the Council (6) established a financing instrument for development cooperation, Council Regulation (EC) No 1934/2006 (7) established a financing instrument for cooperation with industrialised and other high-income countries and territories and the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States and the European Community and its Member States, signed in Cotonou on 23 June 2000 (8) (the ACP-EC Partnership Agreement) and the Internal Agreement establishing the financing of Community aid under the multiannual financial framework for the period 2008 to 2013 in accordance with the ACP-EC Partnership Agreement and the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the EC Treaty applies (9) (Internal ACP-EC Agreement), govern the European Development Fund. (3) The new Erasmus Mundus programme is consistent with the objectives of excellence set out in the programme for 2004 to 2008. It helps attract the best students from third countries due to the quality of the studies on offer, the quality of the reception arrangements and a scholarship scheme that can compete with any in the world. (4) During the course of negotiating the external assistance instruments and the Interinstitutional Agreement on budgetary discipline and sound financial management (10), the European Parliament, the Council and the Commission reached a number of understandings on democratic scrutiny and coherence of external action, which are set out in Declaration 4 to the Interinstitutional Agreement. (5) The Bologna Declaration, signed by the Ministers for Education of 29 European countries on 19 June 1999, established an intergovernmental process aimed at creating a European Higher Education Area by 2010, a process which is actively supported at Community level. At their meeting in London on 17 and 18 May 2007, the 45 Ministers of Higher Education of the countries participating in the Bologna process adopted the strategy The European Higher Education Area in a Global Setting and, in this context, identified as priorities for 2009 improved information about the European Higher Education Area and improved recognition of higher education qualifications with other parts of the world. (6) The extraordinary European Council meeting in Lisbon on 23 and 24 March 2000 set a strategic goal for the European Union to become the most competitive and dynamic knowledge-based economy in the world and invited the Education, Youth and Culture Council to undertake a general reflection on the concrete future objectives of education systems, focusing on common concerns and priorities while respecting national diversity. On 12 February 2001, the Council adopted a report on the concrete future objectives of education and training systems. On 14 June 2002, it subsequently adopted a detailed work programme on the follow-up of those objectives, requiring support at Community level. The European Council meeting in Barcelona on 15 and 16 March 2002 set the objective of making the European Union's education and training systems a world quality reference by 2010. (7) The Commission Communications of 20 April 2005 and 10 May 2006 entitled Mobilising the Brainpower of Europe: enabling universities to make their full contribution to the Lisbon Strategy and Delivering on the Modernisation Agenda for Universities: education, research and innovation, the Council Resolution of 23 November 2007 on modernising universities for Europe's competitiveness in a global knowledge economy and Regulation (EC) No 294/2008 of the European Parliament and of the Council of 11 March 2008 establishing the European Institute of Innovation and Technology (11) underline the need for European higher education institutions to overcome their fragmentation and join forces in a quest for increased quality in teaching and research as well as for a better response to the changing needs of the labour market. The European Council meeting in Brussels on 15 and 16 June 2006 endorsed the need to modernise European higher education. (8) The interim evaluation report of the existing Erasmus Mundus programme and the open public consultation on the future of the programme underlined the relevance of the objectives and actions of the current programme and expressed a wish for continuity, with certain adaptations such as extending the programme to the doctoral level, integrating higher education institutions located in third countries and the needs of those countries more strongly and providing more funds to European participants. (9) Enhancing the quality of European higher education, promoting understanding between peoples as well as contributing to the sustainable development of higher education in third countries whilst avoiding the brain-drain and favouring vulnerable groups are the objectives of a higher education cooperation programme aimed at third countries. The most effective means of achieving those aims in a programme of excellence are highly integrated study programmes at postgraduate level and, as regards Erasmus Mundus Partnerships (Action 2), partnerships with third countries at all levels of study, scholarships for the most talented students and projects to enhance the worldwide attractiveness of European higher education. More precisely, the objectives of excellence should be pursued through Erasmus Mundus Joint Programmes (Action 1) and Action 2, while the development objectives should be covered exclusively by Action 2. In its evaluation of the programme, the Commission should pay particular attention to its potential brain-drain effects. (10) In order to ensure that the beneficiaries of the programme enjoy a high quality welcome and stay, the Member States should endeavour to make their visa processes as straightforward as possible. The Commission should ensure that all the relevant websites of, and contact details in, the Member States are listed on the Erasmus Mundus website. (11) There is a need to step up the fight against exclusion in all its forms, including racism, xenophobia and all forms of discrimination, and to step up Community efforts to promote dialogue and understanding between cultures world-wide. Given the social dimension of higher education as well as the ideals of democracy and respect for human rights, including questions of equality between men and women, that it encourages, mobility in this area allows individuals to experience new cultural and social environments and facilitates their understanding of other cultures. The pursuit of those objectives respects the rights and observes the principles reflected in the Charter of Fundamental Rights of the European Union (12), in particular Article 21(1) thereof. (12) Promoting the teaching and learning of languages and linguistic diversity should be a priority of Community action in the field of higher education. The teaching and learning of languages are of special relevance in relation to third countries and to the European students who go to those countries. (13) In the period 2004 to 2008, country-specific scholarships funded through the Commission's external cooperation instruments complemented the Erasmus Mundus scholarships in order to extend the number of beneficiary students coming from specific third countries, such as China, India, the Western Balkan countries or the ACP countries, to study in Europe. Similar opportunities could be envisaged for the period 2009 to 2013 in accordance with the political priorities, rules and procedures of the relevant external cooperation instruments and in line with the programme's objectives of academic excellence established by this Decision and taking into account a geographical representation of beneficiaries that is as balanced as possible. (14) In all its activities, the Community must aim to eliminate inequalities, and promote equality, between men and women, as provided for in Article 3(2) of the Treaty. (15) There is a need to widen access for those from disadvantaged groups and to address actively the special learning needs of people with disabilities in the implementation of all parts of the programme, including through the use of higher grants to reflect the additional costs of disabled participants. (16) In accordance with Article 149 of the Treaty, this Decision does not prejudice the national legal frameworks and procedures relating, in particular, to the setting up and recognition of higher education institutions. (17) In order to give the programme more publicity within the European Union and beyond its borders, to achieve its objectives to a greater extent and disseminate the results of the programme, there is a need for an integrated public information policy to provide citizens with timely and complete information on each of the actions and opportunities offered by the programme, as well as clarification of the procedures to be followed. The information policy, which should primarily be conveyed through the participating higher education institutions, is of particular importance, principally in countries with low levels of participation in the programme. (18) Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (13) and Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 (14) which safeguard the Community's financial interests, should be applied taking into account the principles of simplicity and consistency in the choice of budgetary instruments in line with the programme's objectives of academic excellence and the required proportionality between the amount of resources and the administrative burden related to their use. (19) This Decision lays down, for the entire duration of the programme, a financial envelope constituting the prime reference, within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (15), for the budgetary authority during the annual budgetary procedure. (20) In line with the programme's objectives of academic excellence, the measures necessary for the implementation of Action 1 and the promotion of European higher education (Action 3) should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (16). The measures necessary for the implementation of Action 2 should be adopted in accordance with Regulation (EC) No 1085/2006, Regulation (EC) No 1638/2006, Regulation (EC) No 1905/2006, Regulation (EC) No 1934/2006, the ACP-EC Partnership Agreement and the Internal ACP-EC Agreement. (21) Since the objectives of this Decision cannot be sufficiently achieved by the Member States because of the need for multilateral partnerships, multilateral mobility and exchanges of information between the Community and third countries, and can therefore, by reason of the nature of the actions and measures necessary, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives, HAVE DECIDED AS FOLLOWS: Article 1 Establishment of the programme 1. This Decision establishes the Erasmus Mundus programme (hereinafter the programme) for the promotion of quality in European higher education and intercultural understanding through cooperation with third countries on the one hand and for the development of third countries in the field of higher education on the other. The programme should be implemented in line with objectives of academic excellence while taking into account a geographical representation of beneficiaries that is as balanced as possible. 2. The programme shall be implemented over a period starting on 1 January 2009 and ending on 31 December 2013. However, preparatory measures, including decisions by the Commission in accordance with Article 7, may be implemented as from the entry into force of this Decision. 3. The programme shall support and supplement action taken by and in the Member States while fully respecting their responsibility for the content of education and the organisation of education and training systems, and their cultural and linguistic diversity. Article 2 Definitions For the purpose of this Decision: 1. higher education means all types of courses of study, or sets of courses of study, training or training for research at the post-secondary level which are recognised by the relevant national authority as belonging to the higher education system; 2. higher education institution means any institution providing higher education and recognised by the relevant national authority as belonging to the higher education system; 3. student in first cycle means a person enrolled in a first cycle programme of higher education who will obtain after completion of the programme a first higher education degree; 4. masters student (student in second cycle) means a person enrolled in a second cycle programme of higher education who has already obtained a first higher education degree or has an equivalent level of learning recognised in accordance with national law and practices; 5. doctoral candidate (candidate in third cycle) means an early-stage researcher at the beginning of his/her research career, starting at the date of obtaining the degree which would formally entitle him/her to embark on a doctorate; 6. post-doctoral researcher means an experienced researcher who is in possession of a doctorate or who has at least three years of full-time equivalent research experience, including the period of research training at a research centre established in accordance with national law and practice, after obtaining the degree which formally entitled him/her to embark on a doctorate offered by a higher education institution; 7. academic means a person with outstanding academic and/or professional experience who lectures or conducts research in a higher education institution or a research centre established in accordance with national law and practice; 8. higher education staff means persons who, through their duties, are involved directly in the educational process related to higher education; 9. European country means a country which is a Member State or which participates in the programme according to Article 9. European referring to an individual means a person who is a national or a resident of any European country. European referring to an institution means an institution which is located in any European country; 10. third country means a country which is not a European country. Third-country referring to an individual means a person who is neither a national nor a resident of any European country. Third-country referring to an institution means an institution which is not located in any European country. The countries participating in the action programme in the field of lifelong learning established by Decision No 1720/2006/EC of the European Parliament and of the Council (17) are not considered to be third countries for the purpose of implementing Action 2; 11. masters programme (second cycle) means a second cycle programme of higher education that follows a first degree or an equivalent level of learning leading to masters level offered by a higher education institution; 12. doctoral programme (third cycle) means a research-related programme of higher education study that follows a higher education degree and leads to a doctoral degree offered by a higher education institution or, in those Member States where this is in accordance with national law and practice, by a research centre; 13. mobility means moving physically to another country, in order to undertake study, work experience, research, other learning or teaching or research activity or related administrative activity, supported wherever possible by preparatory training in the host language; 14. double or multiple degree means two or more national diplomas issued by two or more higher education institutions and recognised officially in the countries where the degree-awarding institutions are located; 15. joint degree means a single diploma issued by at least two of the higher education institutions offering an integrated programme and recognised officially in the countries where the degree-awarding institutions are located; 16. enterprise means any undertaking engaged in economic activity in the public and private sector, whatever its size, legal status or the economic sector in which it operate, including the social economy. Article 3 Aims and specific objectives of the programme 1. The aims of the programme are to promote European higher education, to help improve and enhance the career prospects of students and to promote intercultural understanding through cooperation with third countries, in accordance with EU external policy objectives in order to contribute to the sustainable development of third countries in the field of higher education. 2. The specific objectives of the programme are: (a) to promote structured cooperation between higher education institutions and to promote an offer of high quality in higher education with a distinct European added value, attractive both within the European Union and beyond its borders, with a view to creating centres of excellence; (b) to contribute to the mutual enrichment of societies by developing the qualifications of men and women so that they possess appropriate skills, particularly as regards the labour market, and are open-minded and internationally experienced, through promoting mobility both for the most talented students and academics from third countries to obtain qualifications and/or experience in the European Union and for the most talented European students and academics towards third countries; (c) to contribute towards the development of human resources and the international cooperation capacity of higher education institutions in third countries through increased mobility streams between the European Union and third countries; (d) to improve accessibility and enhance the profile and visibility of European higher education in the world as well as its attractiveness for third-country and European nationals. 3. The Commission shall ensure that no group of third-country or European nationals is excluded or disadvantaged. Article 4 Programme actions 1. The aims and specific objectives of the programme as set out in Article 3 shall be pursued by means of the following actions: (a) Action 1: Erasmus Mundus joint programmes (masters and doctoral programmes) of outstanding academic quality, including a scholarship scheme; (b) Action 2: Erasmus Mundus partnerships between European and third-country higher education institutions as a basis for structured cooperation, exchange and mobility at all levels of higher education, including a scholarship scheme; (c) Action 3: promotion of European higher education through measures enhancing the attractiveness of Europe as an educational destination and a centre of excellence at world level. Further details of these actions are set out in the Annex. 2. As regards Action 2, the provisions of this Decision apply only in so far as they are in conformity with the provisions of the legislative act under which funding is provided in accordance with Article 12(2). 3. The following types of approaches may be used, combined where appropriate: (a) support for the development of high-quality joint educational programmes and cooperation networks facilitating the exchange of experience and good practice; (b) enhanced support for mobility of people in the field of higher education selected on the basis of academic excellence, particularly from third countries to European countries, taking into account the principles of equality between men and women and the wish to have a geographic representation that is as balanced as possible, while facilitating access to the programme in accordance with the principles of equal opportunities and non-discrimination; (c) promotion of language skills to the greatest extent possible, providing students with the possibility of learning at least two of the languages spoken in the countries in which the higher education institutions are situated, and promotion of the understanding of different cultures; (d) support for pilot projects based on partnerships with an external dimension designed to develop innovation and quality in higher education, in particular for the possibility of encouraging partnerships between academic and economic actors; (e) support for the analysis and follow-up of trends in, and the evolution of, higher education in an international perspective. 4. The programme provides for technical support measures including studies, meetings of experts as well as information and publications directly linked to the achievement of the objectives of the programme. 5. The Commission shall ensure the widest possible dissemination of information on activities and developments in the programme, mainly through the Erasmus Mundus website. 6. Support for the actions referred to in this Article may be granted by the Commission after examining the replies received to calls for proposals and/or tenders. With respect to the measures taken under paragraph 4, the Commission may, if necessary, implement these measures directly in accordance with Regulation (EC, Euratom) No 1605/2002. It shall systematically inform the European Parliament and the Committee referred to in Article 8(1) of this Decision. Article 5 Access to the programme Under the conditions and arrangements for implementation specified in the Annex and bearing in mind the definitions in Article 2, the programme is aimed at: (a) higher education institutions; (b) students in higher education, at all levels, including doctoral candidates; (c) post-doctoral researchers; (d) academics; (e) higher education staff; (f) other public or private bodies active in the field of higher education under national law and practice; (g) enterprises; (h) research centres. Article 6 Tasks of the Commission and of the Member States 1. The Commission shall: (a) ensure the effective and transparent implementation of the Community actions provided for by the programme in conformity with the Annex and, as regards Action 2, with the legal instruments referred to in Article 7(1) and in compliance with the programme's objectives of academic excellence in selecting the beneficiaries of the programme; (b) take account of bilateral cooperation with third countries undertaken by Member States; (c) seek synergies and, where appropriate, develop joint actions with other Community programmes and actions in the field of higher education and research; (d) ensure, when determining the flat-rate amounts for the scholarships, to take into consideration the level of tuition fees and the estimated expenditure for the studies; (e) consult the relevant European associations and organisations in the field of higher education about issues raised during the implementation of the programme and inform the Committee referred to in Article 8(1) of the results of such consultation; (f) keep its delegations in the third countries concerned regularly informed of all useful public information on the programme. 2. The Member States shall: (a) take the necessary steps to ensure the efficient running of the programme at Member State level involving all the parties concerned in higher education in accordance with national practice, and endeavour to adopt such measures as may be deemed appropriate to remove any legal and administrative barrier linked specifically to exchange programmes between European countries and third countries. Member States should ensure that they provide accurate and clear information to students and institutions to facilitate their participation in the programme; (b) designate appropriate structures to cooperate closely with the Commission; (c) encourage potential synergies with other Community programmes and possible similar national initiatives taken at Member State level. 3. The Commission, in cooperation with the Member States, shall ensure: (a) appropriate information, publicity and follow-up with regard to actions supported by the programme; (b) the dissemination of the results of the actions undertaken within the framework of the programme; (c) an intensification of the communication strategy aimed at potentially interested parties in European countries, and encouragement of partnerships between universities, the social partners and non-governmental organisations, with a view to developing the programme. Article 7 Implementing measures 1. All measures necessary for the implementation of Action 2 shall be governed by the procedures set out in Regulation (EC) No 1085/2006, Regulation (EC) No 1638/2006, Regulation (EC) No 1905/2006, Regulation (EC) No 1934/2006, the ACP-EC Partnership Agreement and the Internal ACP-EC Agreement. The Commission shall on a regular basis inform the Committee referred to in Article 8(1) of the measures taken. 2. The following measures necessary for the implementation of the programme and of the other actions of this Decision shall be adopted in accordance with the management procedure referred to in Article 8(2) in accordance with the principles, general guidelines and selection criteria laid down in the Annex: (a) the annual plan of work, including priorities; (b) the annual budget, the breakdown of funds among the different actions of the programme, and indicative grant amounts; (c) the application of the general guidelines for implementing the programme, including the selection criteria as laid down in the Annex; (d) the selection procedures, including the composition and the internal rules of procedure of the selection board; (e) the arrangements for monitoring and evaluating the programme and for the dissemination and transfer of results. 3. The selection decisions shall be taken by the Commission, which shall inform the European Parliament and the Committee referred to in Article 8(1) thereof within two working days. Article 8 Committee procedure 1. The Commission shall be assisted by a Committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months. Article 9 Participation of other countries in the programme on the same footing as Member States The programme shall be open to the participation of: (a) EFTA countries which are members of the EEA, in accordance with the conditions laid down in the EEA Agreement; (b) the candidate countries which have a pre-accession strategy, in accordance with the general principles and general terms and conditions laid down in the framework agreements concluded with these countries for their participation in Community programmes; (c) the countries of the Western Balkans, in accordance with the general principles and general terms and conditions laid down in the framework agreements concluded with these countries for their participation in Community programmes; (d) The Swiss Confederation, provided that a bilateral agreement foreseeing its participation is concluded with that country. Article 10 Horizontal issues In implementing the programme, due regard shall be paid to ensuring that it contributes fully to furthering the horizontal policies of the Community, in particular by: (a) enhancing the European knowledge-based economy and society and contributing to creating more jobs in line with the objectives of the Lisbon Strategy and strengthening the global competitiveness of the European Union, its sustainable economic growth and its greater social cohesion; (b) fostering culture, knowledge and skills for peaceful and sustainable development in a Europe of diversity; (c) promoting an awareness of the importance of cultural and linguistic diversity within Europe, as well as of the need to combat racism and xenophobia and promoting intercultural education; (d) making provision for students with special needs, and in particular by helping to promote their integration into mainstream higher education, and promoting equal opportunities for all; (e) promoting equality between men and women and contributing to combating all forms of discrimination based on sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation; (f) promoting the development of third countries. Article 11 Consistency and complementarity with other policies 1. The Commission shall, in cooperation with the Member States, ensure overall consistency and complementarity with other relevant Community policies, instruments and actions, in particular with the Lifelong Learning Programme, the Seventh Framework Programme for Research, development policy, external cooperation programmes, the ACP Association Agreements and the European Fund for the Integration of third-country nationals. 2. The Commission shall keep the European Parliament and the Committee referred to in Article 8(1) regularly informed about Community initiatives taken in relevant fields and ensure efficient linkage and, where appropriate, joint actions between the programme and the programmes and actions in the area of higher education undertaken within the framework of the Community's cooperation with third countries, including bilateral agreements, and the competent international organisations. Article 12 Funding 1. The financial envelope for the implementation of Actions 1 and 3 and related technical support measures referred to in Article 4(4) for the 2009-2013 period is hereby set at EUR 493 690 000. 2. The financial envelope for the implementation of Action 2 and related technical support measures referred to in Article 4(4) for the period specified in Article 1(2) is set in accordance with the rules, procedures and objectives laid down in Regulation (EC) No 1085/2006, Regulation (EC) No 1638/2006, Regulation (EC) No 1905/2006, Regulation (EC) No 1934/2006, the ACP-EC Partnership Agreement and the Internal ACP-EC Agreement. 3. The annual appropriations shall be authorised in accordance with the annual budgetary procedure by the budgetary authority within the limits of the financial framework. Article 13 Monitoring and evaluation 1. The Commission shall regularly monitor the programme in cooperation with the Member States. The results of the process of monitoring and evaluation of the programme and of the previous programme shall be utilised when implementing the programme. Such monitoring shall include an analysis of the geographic distribution of programme beneficiaries by action and by country, the reports and communication referred to in paragraph 3 and specific activities. 2. The programme shall be evaluated regularly by the Commission having regard to the objectives laid down in Article 3, the impact of the programme as a whole and the complementarity between actions under the programme and those pursued under other relevant Community policies, instruments and actions. 3. The Commission shall submit to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions: (a) an interim evaluation report on the results achieved and on the qualitative and quantitative aspects of the implementation of the programme by 31 March of the second year following the actual start of the new courses set up under the programme; (b) a communication on the continuation of the programme by 30 January 2012; (c) an ex post evaluation report by 31 December 2015. Article 14 Transitional provisions 1. Actions which are initiated on or before 31 December 2008 on the basis of Decision No 2317/2003/EC shall be administered in conformity with the provisions of that Decision, with the exception that the Committee established by that Decision shall be replaced by the Committee referred to in Article 8(1) of this Decision. 2. Actions which are initiated on or before 31 December 2008 on the basis of the procedures laid down in the legal instruments mentioned in Article 7(1) shall be administered in conformity with the provisions of those instruments. Article 15 Entry into force This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Strasbourg, 16 December 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President B. LE MAIRE (1) OJ C 204, 9.8.2008, p. 85. (2) Opinion of the European Parliament of 21 October 2008 (not yet published in the Official Journal) and Decision of the Council of 16 December 2008. (3) OJ L 345, 31.12.2003, p. 1. (4) OJ L 210, 31.7.2006, p. 82. (5) OJ L 310, 9.11.2006, p. 1. (6) OJ L 378, 27.12.2006, p. 41. (7) OJ L 405, 30.12.2006, p. 41. (8) OJ L 317, 15.12.2000, p. 3. (9) OJ L 247, 9.9.2006, p. 32. (10) OJ C 139, 14.6.2006, p. 1. (11) OJ L 97, 9.4.2008, p. 1. (12) OJ C 303, 14.12.2007, p. 1. (13) OJ L 248, 16.9.2002, p. 1. (14) OJ L 357, 31.12.2002, p. 1. (15) OJ C 139, 14.6.2006, p. 1. (16) OJ L 184, 17.7.1999, p. 23. (17) OJ L 327, 24.11.2006, p. 45. ANNEX COMMUNITY ACTIONS (GENERAL GUIDELINES AND SELECTION CRITERIA), SELECTION PROCEDURES AND FINANCIAL PROVISIONS All the actions under the programme shall be implemented in accordance with the general guidelines and selection criteria described in this Annex. ACTION 1: ERASMUS MUNDUS JOINT PROGRAMMES A. ERASMUS MUNDUS MASTERS PROGRAMMES 1. The Community shall select masters programmes of outstanding academic quality which, for the purposes of the programme, shall be called Erasmus Mundus masters programmes. 2. For the purposes of the programme, Erasmus Mundus masters programmes shall comply with the following general guidelines and selection criteria: (a) they shall involve higher education institutions from a minimum of three different European countries; (b) they may involve higher education institutions or other relevant partners, such as research centres, from third countries; (c) they shall implement a study programme which involves a period of study in at least two of the participating higher education institutions under point (a); (d) where appropriate, they shall encourage placements as part of the study programme; (e) they shall have built-in mechanisms for the recognition of periods of study undertaken in partner institutions based on, or compatible with, the European credit transfer and accumulation system; (f) they shall result in the awarding of joint and/or double or multiple degrees, recognised or accredited by the European countries, from the participating institutions. Programmes resulting in the awarding of joint degrees shall be promoted; (g) they shall establish stringent self-evaluation procedures and agree to be peer reviewed by external experts (from European or third countries) in order to ensure the continuing high quality of the masters programme; (h) they shall reserve a minimum of places for, and host, European and third-country students who have been granted financial support under the programme; (i) they shall establish transparent joint conditions for admissions which pay due regard, inter alia, to gender and equity issues and which facilitate access in accordance with the principles of equal opportunities and non-discrimination; (j) they shall be free to decide whether or not to establish tuition fees, in accordance with their national law and the agreement concluded between involved partners under points (a) and (b); (k) they shall agree to comply with the rules applicable to the selection procedure for beneficiaries of grants (students and academics); (l) they shall put in place appropriate arrangements to facilitate access and hosting of European and third-country students (information facilities, accommodation, assistance with visas, etc.). The Commission shall keep its delegations in the third countries concerned regularly informed of all updated provisions regarding the programme; (m) without prejudice to the language of instruction, they shall provide for the use of at least two European languages spoken in the Member States where the higher education institutions involved in the Erasmus Mundus masters programme are situated and, as appropriate, offer preparatory language training and assistance for students, in particular by means of courses organised by the institutions in question. 3. Erasmus Mundus masters programmes shall be selected for a five-year period, subject to an annual renewal procedure based on progress reporting. 4. The Erasmus Mundus masters programmes selected under the Erasmus Mundus programme for 2004-2008 shall continue within the framework of Action 1 until the end of the period for which they have been selected, subject to an annual renewal procedure based on progress reporting. B. ERASMUS MUNDUS DOCTORAL PROGRAMME 1. The Community shall select doctoral programmes of outstanding academic quality which, for the purposes of the programme, shall be called Erasmus Mundus doctoral programmes. 2. For the purposes of the programme, Erasmus Mundus doctoral programmes shall comply with the following general guidelines and selection criteria: (a) they shall involve higher education institutions from a minimum of three different European countries and, where appropriate, other relevant partners to ensure innovation and employability; (b) they may involve higher education institutions or other relevant partners, such as research centres, from third countries; (c) they shall implement a doctoral programme which involves a period of study and research in at least two of the participating higher education institutions under point (a); (d) they shall encourage placements as part of the doctoral programme as well as partnerships between academic and economic actors; (e) they shall have built-in mechanisms for the recognition of periods of study and research undertaken in partner institutions; (f) they shall result in the awarding of joint and/or double or multiple degrees, recognised or accredited by the European countries, from the participating institutions. Programmes resulting in the awarding of joint degrees shall be promoted; (g) they shall establish stringent self-evaluation procedures and agree to be peer reviewed by external experts (from European or third countries, but working in the former) in order to ensure the continuing high quality of the doctoral programme; (h) they shall reserve a minimum of places for, and host, European and third-country doctoral candidates who have been granted financial support under the programme; (i) they shall establish transparent joint conditions for admissions which pay due regard, inter alia, to gender and equity issues and which facilitate access in accordance with the principle of equal opportunities and non-discrimination; (j) they shall be free to decide whether or not to establish tuition fees, in accordance with their national law and the agreement concluded between involved partners under points (a) and (b); (k) they shall agree to comply with the rules applicable to the selection procedure of doctoral candidates; (l) they shall put in place appropriate arrangements to facilitate access and hosting of European and third-country doctoral candidates (information facilities, accommodation, assistance with visas, etc.); (m) they may provide for the use of employment contracts as an alternative to scholarships for doctoral candidates, if this is allowed under national law; (n) without prejudice to the language of instruction, they shall provide for the use of at least two European languages spoken in the Member States where the higher education institutions involved in the Erasmus Mundus doctoral programme are situated and, as appropriate, offer preparatory language training and assistance for students, in particular by means of courses organised by the institutions in question. 3. Erasmus Mundus doctoral programmes shall be selected for a five-year period, subject to an annual renewal procedure based on progress reporting. That period may include a year of preparatory activities before the recruitment of doctoral candidates. C. SCHOLARSHIPS 1. The Community may provide full-study scholarships to third-country and European masters students and doctoral candidates as well as short-term scholarships for third-country and European academics. In order to make the programme more attractive for third-country nationals, the amount of the full-study scholarships shall be higher for third-country masters students and doctoral candidates (Category A scholarships) than for European masters students and doctoral candidates (Category B scholarships). (a) The Community may provide full-study Category A scholarships to third-country masters students and doctoral candidates who have been admitted, through a competitive process, to Erasmus Mundus masters programmes and Erasmus Mundus doctoral programmes. Those scholarships are for study at the European higher education institutions involved in an Erasmus Mundus masters programme or an Erasmus Mundus doctoral programme. Category A scholarships shall not be awarded to third-country students who have carried out their main activities (studies, employment, etc.) for more than 12 months in total over the last five years in a European country. (b) The Community may provide full-study Category B scholarships to European masters students and doctoral candidates who have been admitted, through a competitive process, to Erasmus Mundus masters and doctoral programmes. Those scholarships are for study at the higher education institutions involved in an Erasmus Mundus masters or doctoral programme. Category B scholarships shall be awarded only to students from third countries who cannot apply for Category A scholarships. (c) The Community may provide short-term scholarships to third-country academics visiting the Erasmus Mundus masters programmes, with a view to carrying out teaching and research assignments and scholarly work in the European higher education institutions participating in Erasmus Mundus masters programmes. (d) The Community may provide short-term scholarships to European academics visiting third-country higher education institutions involved in Erasmus Mundus masters programmes, with a view to carrying out teaching and research assignments and scholarly work in the third-country higher education institutions participating in Erasmus Mundus masters programmes. (e) The Community shall ensure that the higher education institutions apply transparent criteria for the award of scholarships, which take into account, inter alia, respect for the principles of equal opportunities and non-discrimination. 2. Scholarships shall be open to European and third-country masters students and doctoral candidates as well as academics as defined in Article 2. 3. Students who have been awarded scholarships shall be given sufficient advance notification of their initial study destination as soon as the award decision has been taken. 4. Persons having received a scholarship for Erasmus Mundus masters programmes are also eligible to receive a scholarship for Erasmus Mundus doctoral programmes. 5. The Commission shall take steps to ensure that no person receives financial support for the same purpose under more than one Community programme. In particular, persons having received an Erasmus Mundus scholarship are not eligible to receive an Erasmus grant for the same Erasmus Mundus masters programme or doctoral programme under the Lifelong Learning Programme. Similarly, persons benefiting from a grant under the People Specific Programme (Marie Curie Actions) of the 7th Framework Programme for research, technological development and demonstration activities (1) are not eligible to receive an Erasmus Mundus scholarship for the same period of study or research. ACTION 2: ERASMUS MUNDUS PARTNERSHIPS 1. The Community shall select partnerships of high academic quality which, for the purposes of the programme, shall be called Erasmus Mundus partnerships. They pursue and are in line with the aims and specific objectives of Article 3 in so far as these are in conformity with the legal basis from which the funding is derived. 2. For the purposes of the programme, and in conformity with the legal basis from which the funding is derived, Erasmus Mundus partnerships shall: (a) involve a minimum of five higher education institutions from a minimum of three different European countries and a number of higher education institutions in specific third countries not participating in the Lifelong Learning Programme to be defined in the annual calls for proposals; (b) implement a partnership as a basis for transfer of know-how; (c) organise exchanges of students, selected on the basis of academic excellence at all levels of higher education (from students in first cycle to post-doctoral researchers), academics and higher education staff for mobility periods of variable length, including the possibility of placement periods; (d) have built-in mechanisms for the mutual recognition of periods of study and research undertaken in partner institutions based on, or compatible with, the European credit transfer and accumulation system as well as on compatible systems in third countries; (e) use mobility instruments developed under the Erasmus programme, such as the recognition of previous study periods, the learning agreement and the transcript of records; (f) establish transparent conditions for the award of mobility grants, which pay due regard, inter alia, to gender and equity issues and linguistic abilities, and which facilitate access in accordance with the principles of equal opportunities and non-discrimination; (g) agree to respect the rules applicable to the selection procedure for beneficiaries of grants (students, academics and higher education staff); (h) put in place appropriate arrangements to facilitate access for and hosting of European and third-country students, academics and higher education staff (information facilities, accommodation, assistance with visas, etc.); (i) without prejudice to the language of instruction, provide for the use of the languages spoken in the countries where the higher education institutions involved in the Erasmus Mundus partnerships are situated and, as appropriate, for preparatory language training and assistance for beneficiaries of scholarships, in particular by means of courses organised by the institutions in question; (j) implement further partnership activities, such as double degrees, joint curriculum development, transfer of best practices, etc.; (k) in the case of measures funded under Regulation (EC) No 1905/2006 or the ACP-EC Partnership Agreement, encourage third-country nationals to return to their countries of origin on the expiry of their periods of study or research to allow them to contribute to the economic development and welfare of those countries. 3. The Commission, after consultation with the competent authorities in the third countries concerned via its delegations, shall define national and regional priorities according to the needs of the specific third country/ies concerned by the partnerships. 4. Erasmus Mundus partnerships shall be selected for a three-year period, subject to an annual renewal procedure based on progress reporting. 5. Scholarships shall be open to European and third-country students and academics as defined in Article 2. 6. In assigning the scholarships under Action 2, the Commission shall support socio-economic disadvantaged groups and populations in vulnerable situations, without compromising the transparency conditions set out in point 2(f). 7. The Commission shall take steps to ensure that no person receives financial support for the same purpose under more than one Community programme. In particular, persons having received an Erasmus Mundus scholarship are not eligible to receive an Erasmus grant for the same mobility period under the Lifelong Learning Programme. Similarly, persons benefiting from a grant under the above mentioned People Specific Programme are not eligible to receive an Erasmus Mundus scholarship for the same period of study or research. 8. The partnerships selected under the Erasmus Mundus External Cooperation Window (former name of Action 2) shall continue within the framework of that action until the end of the period for which they have been selected, subject to a lightweight annual renewal procedure based on progress reporting. ACTION 3: PROMOTION OF EUROPEAN HIGHER EDUCATION 1. Through Action 3, the Community may support activities aimed at enhancing the attractiveness, profile and visibility of, and accessibility to, European higher education. Activities shall contribute to the objectives of the programme and relate to the international dimension of all aspects of higher education, such as promotion, accessibility, quality assurance, credit recognition, recognition of European qualifications abroad and mutual recognition of qualifications with third countries, curriculum development, mobility, quality of services, etc. Activities may include the promotion of the programme and its outputs. 2. Eligible institutions may include, in accordance with Article 5(f), public or private bodies, active in the field of higher education. Activities shall be conducted within projects involving organisations from a minimum of three different European countries and may involve organisations from third countries. 3. Activities may take various forms (conferences, seminars, workshops, studies, analyses, pilot projects, prizes, international networks, production of material for publication, development of information, communication and technology tools, etc.) and may take place anywhere in the world. The Commission shall ensure the widest possible dissemination of information relating to activities and developments in the programme, in particular through the Erasmus Mundus multilingual website, which should be made more visible and more accessible. 4. Activities shall seek to establish links between higher education and research and higher education and the private sector in European and third countries, and exploit potential synergies whenever possible. 5. The competent national authorities shall implement an integrated public information policy in cooperation with the higher education institutions participating in the programme. That policy shall be aimed at providing timely and complete information and explaining the required procedures, while the main priority should be given to the under-represented regions. 6. The Community may support, as appropriate, the structures designated in accordance with Article 6(2)(b) in their efforts to promote the programme and disseminate its results nationally and worldwide. 7. The Community shall support an alumni association of all students (European or third-country nationals) graduating from Erasmus Mundus masters programmes and Erasmus Mundus doctoral programmes. TECHNICAL SUPPORT MEASURES The overall financial envelope of the programme may also cover expenditure related to experts, an executive agency, existing competent bodies in Member States and, if necessary, to other forms of technical and administrative assistance to which the Commission may need to have recourse for the implementation of the programme. Such other technical and administrative assistance may, in particular, include studies, meetings, information activities, publications, monitoring activities, control and audit activities, evaluation activities, expenditure on informatics networks for the exchange of information and any other expenditure directly necessary for the implementation of the programme and for the achievement of its objectives. SELECTION PROCEDURES The selection procedures shall respect the following provisions: (a) proposals under Action 1 shall be selected by the Commission assisted by a selection board presided over by a person whom it elects, composed of personalities of high standing from the academic world who are representative of the diversity of higher education in the European Union. The selection board shall ensure that Erasmus Mundus masters programmes and doctoral programmes correspond to the highest academic quality, while taking into account the need for a geographical representation that is as balanced as possible. Balanced representation of different fields of study shall be sought over the duration of the programme. The Commission shall organise a European-level assessment of all eligible proposals by independent academic experts prior to submitting the proposals to the selection board. Each Erasmus Mundus masters and doctoral programme shall be allocated a specific number of scholarships which shall be paid to the selected individuals by the body (or bodies) managing the masters and doctoral programmes. The selection of masters students, doctoral candidates and academics shall be carried out by the institutions participating in the Erasmus Mundus masters and doctoral programmes on the basis of academic excellence following consultation with the Commission. Although Action 1 is intended mainly for third-country students, it is also open to European students. Selection procedures for Erasmus Mundus masters and doctoral programmes shall involve consultation with the structures designated in accordance with Article 6(2)(b); (b) proposals under Action 2 shall be selected by the Commission according to the rules laid down in Regulation (EC) No 1085/2006, Regulation (EC) No 1638/2006, Regulation (EC) No 1905/2006, Regulation (EC) No 1934/2006, the ACP-EC Partnership Agreement and the Internal ACP-EC Agreement; Without prejudice to the provisions of the Regulations and Agreements referred to in the first paragraph, the Commission shall also ensure that Erasmus Mundus partnership proposals meet the highest academic quality standards, while taking into account the need for a geographical representation that is as balanced as possible. Students and academics shall be selected by establishments taking part in the partnership on the basis of academic excellence criteria, following consultation with the Commission. Action 2 is intended mainly for students from third countries. Nevertheless, in the interests of mutual enrichment, mobility should also extend to European nationals; (c) proposals under Action 3 shall be selected by the Commission; (d) the Commission shall inform the Committee referred to in Article 8(1) of all selection decisions without delay. FINANCIAL PROVISIONS 1. Flat-rate financing, scales of unit costs and prizes Flat-rate financing and/or scales of unit costs, as provided for in Article 181(1) of Regulation (EC, Euratom) No 2342/2002 may be used in the case of all actions referred to in Article 4. Flat-rate financing may be used up to a maximum of EUR 25 000 per partner within a grant agreement. They may be combined up to a maximum of EUR 100 000 and/or used in conjunction with scales of unit costs. The Commission may provide for the award of prizes in relation to activities undertaken in the framework of the programme. 2. Partnership agreements Where actions under the programme are supported by means of a framework partnership grant, pursuant to Article 163 of Regulation (EC, Euratom) No 2342/2002, such partnerships may be selected and funded for a five-year period, subject to a lightweight renewal procedure. 3. Public higher education institutions or organisations Every higher education institution or organisation specified by Member States which has received over 50 % of its annual revenues from public sources over the preceding two years, or which is controlled by public bodies or their representatives, shall be treated by the Commission as having the necessary financial, professional and administrative capacity, together with the necessary financial stability to carry out projects under the programme. It shall not be required to present further documentation to demonstrate such capacity or stability. Such institutions or organisations may be exempted from auditing requirements pursuant to the fifth subparagraph of Article 173(4) of Regulation (EC, Euratom) No 2342/2002. 4. Applicants' professional competencies and qualifications The Commission may decide, in accordance with Article 176(2) of Regulation (EC, Euratom) No 2342/2002, that specified categories of beneficiaries have the professional competencies and qualifications required to complete the proposed action or work programme. 5. Anti-fraud provisions Commission decisions taken under Article 7, the contracts and agreements resulting from them, as well as agreements with participating third countries, shall provide in particular for supervision and financial control by the Commission (or any representative authorised by it), including by the European Anti-fraud Office (OLAF), and for audits  if necessary on-the-spot  by the Court of Auditors. The beneficiary of a grant shall ensure that, where applicable, supporting documents in the possession of partners or members are made available to the Commission. The Commission may have an audit of the use made of the grant carried out either directly by its own staff or by any other qualified outside body of its choice. Such audits may be carried out throughout the lifetime of the agreement and for a period of five years from the date of closure of the project. Where appropriate, the audit findings may lead to recovery decisions by the Commission. Commission staff and outside personnel authorised by the Commission shall have an appropriate right of access, in particular to the beneficiary's offices and to all the information, including information in electronic format, needed in order to conduct such audits. The Court of Auditors and OLAF shall enjoy the same rights, in particular as regards access, as the Commission. In addition, the Commission may carry out on-the-spot checks and inspections under the programme in accordance with Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interest against fraud and other irregularities (2). For the Community actions financed under this Decision, the notion of irregularity referred to in Article 1(2) of Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities' financial interests (3) shall mean any infringement of a provision of Community law or any breach of a contractual obligation resulting from an act or omission by an economic operator, which has, or would have, the effect of prejudicing the general budget of the European Union or allocations managed by it, by an unjustified item of expenditure. (1) OJ L 54, 22.2.2007, p. 91. (2) OJ L 292, 15.11.1996, p. 2. (3) OJ L 312, 23.12.1995, p. 1.